DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to device for discreetly piercing a skin of a patient, in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that newly amended claims 1, 22 and 32 share the technical feature of “a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body”. Applicant argues that this feature is not disclosed by Schraga (US 20070083222) and is a special technical feature because it represents a contribution over the prior art. Applicant’s argument has been found persuasive. The restriction requirement has been withdrawn.
Claims 1, 3, 5-9, 12-13, 16, 18, 20-22, 28, 30, and 32-35 are pending and currently under examination.
Claim Objections
Claims 8, 22, and 33 are objected to because of the following informalities:  
Claim 8, line 2 should read “…the depth adjustment member configured…”
Claim 22, lines 8-9 should read “…the depth adjustment member 
Claim 33, line 7 should read “…the depth adjustment member configured…”
Claim 35, line 3 should read “…purulent material 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“biasing member configured to bias” in claims 1, 22, and 32
“depth adjustment member… configured to adjust a distance” in claims 8, 22, and 33
For examination purposes, “biasing member configured to bias” has been interpreted based on the Specification as “a spring element (a spring)… a flexible plastic element or a flexible metal element” (see Specification page 7, paragraph 2) or any structural equivalent thereof. The limitation “depth adjustment member… configured to adjust a distance” has been interpreted as “a rotatable ring” (see Specification page 8, paragraph 2) or any structural equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 33-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 12 recites “the cup portion of claim 9” which renders the scope of the claim unclear because as written it is unclear if claim 12 is only claiming and further limiting the cup portion of claim 9 or if claim 12 is claiming all of the structure of the device of claim 9. For examination purposes, “the cup portion of claim 9” has been interpreted as the device of claim 9.
Claim 33 recites the limitation “wherein the device further comprises a cup portion coupled to or formed as part of the body” in lines 2-3. It is unclear if “a cup portion” is further limiting the cup portion recited in claim 32 or is defining additional structure (i.e., a second cup portion). For examination purposes, “wherein the device further comprises a cup portion coupled to or formed as part of the body” has been interpreted as the cup portion is coupled to or formed as part of the body. Claims 34-35 are rejected by virtue of their dependency from claim 33.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-6, 9, 18, 20-21, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez at al. (US 20020188223).
Regarding claim 1, Perez discloses a device (301, see Fig. 30-32) for discreetly piercing a skin of a patient, the device comprising: a body (304) having a proximal end (towards cavity 307) and a distal end (319); a cutting member (lancet 309) attached to a plunger (lancet carrier 310), the cutting member and the plunger positioned at least partially within the body (Fig. 31 shows lancet 309 and lancet carrier 310 disposed within the body 304); a biasing member (spring 318 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112f, see Fig. 31) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (spring 318 is configured to bias lancet 309 to be positioned fully within the body, see Fig. 31); and a cup portion (expression system 305, see Fig. 30) extending from the body outward and toward the distal end of the body (supports 321 of the expression system extend from the body outward and toward the distal end 319, see Fig. 31) and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (extension 311 of the lancet carrier 310 is slidable into the proximal end of the body 304, so that when button 315 is depressed lancet 309 extends from the distal end 319, see Fig. 31 and paragraph [0113]).

Regarding claim 6, Perez discloses the device of claim 1, wherein the cutting member is a blade (lancet 309, by definition, is a blade).
Regarding claim 9, Perez discloses the device of claim 1, wherein the cup portion is coupled to or formed as part of the body, the cup portion having a circumferential distal portion (the expression system 305 is attached to or integrally formed with the body 304 and has a circumferential distal portion, see paragraph [0114] and Fig. 31).
Regarding claim 18, Perez discloses the device of claim 1, configured so that when in use, and when the plunger is depressed and the distal end of the body contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin.
	The language “configured so that when in use, and when the plunger is depressed and the distal end of the body contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing raised skin surfaces (see Fig. 32), it follows that the device would also be capable of piercing other raised skin surfaces like 
Regarding claim 20, Perez discloses the device of claim 9, configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin.
The language “configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin when the plunger is depressed and the cup portion contacts a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing raised skin surfaces while the cup portion contacts the skin (see Fig. 32), it follows that the device would also be capable of piercing other raised skin surfaces like a boil or other skin condition. 
Regarding claim 21, Perez discloses the device of claim 20, configured so that any pus or other material erupting from the boil or other skin condition is contained within the cup portion until the device no longer contacts the patient's skin.

Regarding claim 28, Perez discloses a piercing method, the method comprising the step of: positioning the device of claim 1 relative to a patient's skin (see Fig. 31); and depressing the plunger to cause the cutting member to pierce the patient's skin or a boil or other skin condition of the patient's skin (when button 315 is depressed, lancet 310 is depressed causing, lancet 309 to extend from the distal end 319 for piercing the skin, see paragraph [0113]). It is understood that with enough pressure applied or an appropriately sized pinch of skin, the distal end of the body would contact a patient’s skin..
Regarding claim 30, Perez discloses a piercing method, the method comprising the step of: positioning the device of claim 9 relative to a patient's skin so that the cup portion contacts a patient's skin (the expression system 309 contacts a patient’s skin .
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US 20020188223) under an alternative interpretation.
Regarding claim 1, Perez alternatively discloses a device (301, see Fig. 30-32) for discreetly piercing a skin of a patient, the device comprising: a body (housing 302) having a proximal end (towards aperture 316) and a distal end (319); a cutting member (lancet 309) attached to a plunger (lancet carrier 310), the cutting member and the plunger positioned at least partially within the body (Fig. 31 shows lancet 309 and lancet carrier 310 disposed within the housing 302, see also [0111]); a biasing member (spring 318 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112f, see Fig. 31) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (spring 318 is configured to bias lancet 309 to be positioned fully within the body, see Fig. 31 and [0111]); and a cup portion (expression system 305, see Fig. 30) extending from the body outward and toward the distal end of the body (supports 321 of the expression system extend from the body outward and toward the distal end 319, see Fig. 31) and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is shown as roughly the same size as the housing 302, but may have a larger diameter than the housing, see paragraph [0071]); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to 
Regarding claim 3, Perez discloses the device of claim 1, wherein the biasing member is connected to the plunger at a first location (the top of lancet carrier extension 311 near yoke 317, see Fig. 31) and is connected to the body at a second location (interior wall 313).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1 above, in view of Bilenski (US 20140052165).
Regarding claim 7, Perez discloses the device of claim 1. Perez fails to disclose the cutting member is a plurality of needles.
Bilenski, in the same field of art, teaches a device (500, see Fig. 5A-5B) for piercing a skin of a patient, wherein the cutting member is a plurality of needles (526) which can be selected for use by the user (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutting member of Perez as taught by Bilenski since doing so .
Claims 1, 8, 22, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20070083222), in view of Perez.
Regarding claim 1, Schraga discloses a device (see Fig. 1-4) for discreetly piercing a skin of a patient, the device comprising: a body (1, 2) having a proximal end (towards rear portion 5) and a distal end (towards intermediate member 2, see Fig. 2); a cutting member (lancet 10) attached to a plunger (rear portion 5 is attached to lancet 10 by holding member 4, see Fig. 2 and paragraph [0169]), the cutting member and the plunger positioned at least partially within the body (Fig. 2 shows the lancet 10 and rear portion 5 positioned partially within the body); a biasing member (spring 6) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (Fig. 3 shows spring 6 is configured to bias lancet 10 to be fully in the body); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (Fig. 4 shows that sliding of the rear portion 5 causes the lancet 10 to extend from the distal end of the body). Schraga fails to teach a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body.
Perez teaches a device (301, see Fig. 30-32) for piercing the skin of a patient, having a cup portion (expression system 305) for constricting the skin to be pierced and retaining the fluid adjacent the incision (see paragraph [0102]), wherein the cup portion extending from the body outward and toward the distal end of the body (supports 321 of 
Regarding claim 8, the combination of Schraga and Perez teaches the device of claim 1, further comprising a depth adjustment member (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (ring shaped front cap 3 is rotatable which meets the limitation as interpreted under 35 U.S.C. 112f, see Schraga paragraph [0171] and Fig. 1) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (front cap 3 can be used to adjust penetration depth of the lancet 10, see Schraga paragraph [0171]).
Regarding claim 22, Schraga discloses a device (see Fig. 1-4) for discreetly piercing a skin of a patient, the device comprising: a body (1, 2) having a proximal end (towards rear portion 5) and a distal end (towards intermediate member 2, see Fig. 2) and further comprising a grip (the body may comprise an ergonomic shape which is easy to grip, see paragraph [0048]); a cutting member (lancet 10) attached to a plunger (rear portion 5 is attached to lancet 10 by holding member 4, see Fig. 2 and paragraph [0169]), the cutting member and the plunger positioned at least partially within the body (see Fig. 2); a biasing member (spring 6) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (Fig. 3 
Perez teaches a device (301, see Fig. 30-32) for piercing the skin of a patient, having a cup portion (expression system 305) for constricting the skin to be pierced and retaining the fluid adjacent the incision (see paragraph [0102]), wherein the cup portion extending from the body outward and toward the distal end of the body (supports 321 of the expression system extend from the body 304 outward and toward the distal end 319, see Fig. 31) and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of 
Regarding claim 32, Schraga discloses a method, comprising the steps of: positioning a portion of a device relative to a patient's skin (the invention is related to a method of puncturing a surface of skin comprising disposing a lancet device against a user’s skin, see paragraph [0049] and Fig. 1-4), the device comprising: a body (1, 2) having a proximal end (towards rear portion 5) and a distal end (towards intermediate member 2, see Fig. 2), a cutting member (lancet 10) attached to a plunger (rear portion 5 is attached to lancet 10 by holding member 4, see Fig. 2 and paragraph [0169]), the cutting member and the plunger positioned at least partially within the body (see Fig. 2), a biasing member (spring 6) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (Fig. 3 shows spring 6 is configured to bias lancet 10 to be fully in the body), and depressing the plunger to cause the cutting member to extend from the distal end of the body so to pierce the patient's skin or a boil or other skin condition of the patient's skin (depressing the rear portion 5 causes the lancet 10 to extend from the distal end of the body to pierce the patients skin, see Fig. 4 and paragraph [0049]). Schraga fails to teach a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body.
Perez teaches a device (301, see Fig. 30-32) for piercing the skin of a patient, having a cup portion (expression system 305) for constricting the skin to be pierced and retaining the fluid adjacent the incision (see paragraph [0102]), wherein the cup portion 
Regarding claim 33, the combination of Schraga and Perez teaches the method of claim 32: wherein the device the cup portion is coupled to or formed as part of the body (the expression system 305 is attached to or integrally formed with the body 304, see Perez paragraph [0114] and Fig. 31), and wherein the positioning step comprises the step of positioning the cup portion onto the patient's skin (the step of positioning the device of Perez as modified with the cup portion of Schraga would include the cup portion contacting the patient’s skin); and wherein the device further comprises a depth adjustment member coupled to the device (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (ring shaped front cap 3 is rotatable which meets the limitation as interpreted under 35 U.S.C. 112f, see Schraga paragraph [0171] and Fig. 1), the depth adjustment member configured to adjust a distance the cutting member can extend from the body (front cap 3 can be used to adjust penetration depth of the lancet 10, see Schraga paragraph [0171]), and wherein the method further comprises the step of adjusting the depth adjustment member to a desired depth prior to the step of 
Regarding claim 34, the combination of Schraga and Perez teaches the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce the patient's skin (depressing the rear portion 5 causes the lancet 10 to pierce the patients skin, see Schraga Fig. 4 and paragraph [0049]), causing blood to erupt from the patient's skin (the piercing of the skin draws blood, see Schraga paragraph [0049]) , whereby the blood is contained within the cup portion (the blood would be contained within the cup portion of modified Schraga).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perez as applied to claim 1 above, in view of Jacobs (US 20120143086).
Regarding claim 12, Perez discloses the device of claim 9, wherein the cup portion (expression system 305) is non-transparent (see Fig. 30). Perez fails to teach the cup portion has a transparent portion.
Jacobs, in the same field of art, discloses a device (100, see Fig. 1) for piercing a patient’s skin (see abstract) having a cup portion (lance guide 112) which can have a transparent portion and a non-transparent portion (see paragraph [0064]) for viewing the surface being pierced (see paragraph [0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez with a transparent portion as taught by Jacobs, since doing so would allow the user to view the surface being pierced.

Jacobs, in the same field of art, discloses a device (100, see Fig. 1) for piercing a patient’s skin (see abstract) having a cup portion (lance guide 112) which can a window for viewing the surface being pierced (see paragraph [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez with a window as taught by Jacobs, since doing so would allow the user to view the surface being pierced.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1 above, in view of Majlessi (US 20040215226).
Regarding claim 16, Perez discloses the device of claim 1, wherein the body is readily grasped by a user (see paragraph [0059]). Perez fails to teach the body comprises a grip, and wherein the grip is defined as an indentation within the body.
Majlessi teaches a handheld medical device (10, see Fig. 1), having indentations (2) provided in the handheld portion (1) to facilitate firm gripping of the device when in use (see paragraph [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Perez with grips formed as indentations within the body, as taught by Majlessi, since doing so would make the device more ergonomic and facilitate firm gripping. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schraga, in view of Perez, as applied to claim 33 above, and further in view of Wu et al. (US 20100185224).
Regarding claim 33, the combination of Schraga and Perez teaches the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce a patient’s skin (depressing the rear portion 5 causes the lancet 10 to pierce the patients skin, see Schraga Fig. 4 and paragraph [0049]), whereby bodily fluids are contained within the cup portion (see Perez paragraph [0102]). The combination of Schraga and Perez fails to teach depressing the plunger is performed to pierce a boil or other skin condition of the patient's skin, causing pus or other purulent material or to erupt from the boil or other skin condition of the patient's skin, whereby the pus or other purulent material is contained within the cup portion.
Wu teaches a similar device (see Fig. 1-6) for piercing skin for the purpose of treating acne (see abstract). The device includes a cutting member (21) for piercing a pimple to treat acne and remove pus (see paragraph [0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the step of depressing the plunger of Schraga and Perez to specifically cause the cutting member to pierce a boil or other skin condition as taught by Wu, since using a lancet device to treat various skin conditions was known in the art and would have provided a safer, more hygienic method of treating skin (see Wu paragraph [0002-0003]). The combination of Schraga and Perez as modified by Wu teaches pus or other purulent material is contained within the cup portion since the purpose of the cup portion is to retain bodily fluids (see Perez paragraph [0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771